Title: From James Madison to William Thornton, 24 April 1801
From: Madison, James
To: Thornton, William


Dear Sir
Orange Virga. Apl. 24. 1801
I have been some time in debt for your very friendly letter of the 16th. Ult. For some time after I recd. it [it] was not improbable that I might be able to acknowledge it in person as soon as I could do it on paper. Since the visit of the President to Virga. which suspended my setting out for Washington for a definite period, I have been so occupied with pressing business, & of late have been so much indisposed, that I presumed on your goodness to excuse my silence till I could give you a verbal explanation. Finding however that I shall not be able to accompany the President on his return, I can not omit the opportunity, notwithstanding my hope to follow almost on his heels, of presenting the sincere thanks of Mrs M. & myself for the very kind invitation you give us to make your House our home on our arrival. You may be assured Sir that we feel the value of it, and that if we should not throw ourselves on your hospitality, it will proceed least of all from an idea that any thing in the stile of it would be unwelcome to us. The President has been so good as to have chalked out a temporary arrangement that will save you from such a tax. It is not improbable that on our arrival, we shall have occasion to avail ourselves of your friendly aid in providing more durable accommodations. In the mean time Mrs. Thornton & yourself, will accept our united & respectful compliments and cordialities.
Js. Madison
 

   
   RC (ViU). Docketed by Thornton.



   
   Thornton was living on F Street NW, east of Fourteenth, in a region of the city less developed (and in the eyes of many diplomats and congressmen less desirable) than Georgetown. After living for almost a month as Jefferson’s guests in the executive mansion and then renting temporarily one of the “Six Buildings” on the 2100 block of Pennsylvania Avenue, the Madisons agreed to arrangements Thornton made for them to live in a house next door to his. Construction on that residence, which JM and Dolley Madison occupied throughout his years as secretary of state, was apparently completed when the couple returned to Washington from Montpelier in October 1801 (Thornton to JM, 15 Aug. 1801 [DLC]; Brant, MadisonIrving Brant, James Madison (6 vols.; Indianapolis and New York, 1941–61)., 4:42–43).


